DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 30, 2022 has been entered.

Response to Remarks/Arguments
3.       Applicant’s arguments, see pages 8-11, filed on 09/30/22, with respect to the 103 claim rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new reference.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xi (US 2019/0222279 A1 –Previously Cited), in view of Yu (US 2018/0324642 A1 –Previously Cited) and in further view of Wang (US 2018/0279169 A1).

Regarding claims 1 (method) 8 (network) & 15 (CRM), Xi teaches a method, network equipment with a processor/memory and a computer/machine readable medium (Figure 14: 1400 & Paragraph 334: the processes described above are implemented in a computer program, software, and/or firmware incorporated in a computer-readable medium for execution by a computer and/or processor), comprising: determining, by network equipment comprising a processor, whether to employ packet duplication for packet transmission to a user equipment (Figure 14: 1410 “TRP”, 1420 “TRP”, 1430 “WTRU”, Paragraph 239: TRP 1410 (first transmit source) determines to make an effort to continue data transmissions to WTRU (UE) 1430 via TRP 1410, TRP 1420 (second transmit source) or both TRPs, Paragraph 240: TRP 1410 provides to TRP 1420 information associated with coordination based on beam transmissions & Paragraph 241: TRP 1410 and TRP 1420 transmits exactly the same set of symbols (duplicate packet) to WTRU 1430); and in response to the determining to employ the packet duplication: facilitating, by the network equipment, transmitting multiple copies of a packet from multiple transmit sources to the user equipment (Figure 14: 1450 “Data Beams”, 1451 “Data Beams”, Paragraph 240: TRP 1410 provides data to, or exchanges data with, TRP 1420, where such data is transmitted to WTRU 1430 & Paragraph 241: TRP 1410 and TRP 1420 transmits exactly the same set of symbols to WTRU 1430). Although Xi teaches the packet duplication, Xi does not explicitly disclose in response to the determining resulting in a decision to employ the packet duplication: determining, by the network equipment, whether to indicate, to the user equipment, employment of the packet duplication by the network equipment. In a related filed of endeavor, Yu discloses in response to the determining resulting in a decision to employ the packet duplication (Figure 5: 520 “Determine duplication procedures supported” & Paragraph 165: based on the determination, the base station  establishes a communication link that supports the duplication of packets with the UE): determining, by the network equipment, whether to indicate, to the user equipment, employment of the packet duplication (Figure 5: 530 “Indication(s)” & Paragraph 168: the base station indicates that the UE should duplicate packets as a default status). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the Xi’s packet duplication to include an indication as in Yu. One of ordinary skill in the art would be motivated to do so to improve devices that support packet duplication, Paragraph 5. Although the above combination teaches packet duplication, the above combination does not explicitly disclose employment of the packet duplication by the network equipment. In a related field of endeavor, Wang discloses employment of the packet duplication by the network equipment (Figure 8: “Wireless Device”, “1st/2nd Network Unit/s” & “Transmission of Duplicated Packets, TDP”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s packet duplication to include packet duplication by the network equipment as in Wang. One of ordinary skill in the art would be motivated to do so to improve communication, Paragraph 6.

Regarding claims 2, 9 & 16, The combination of Xi, Yu and Wang teaches the method of claim 1, the network of claim 8 and the CRM of claim 15. In addition, Xi discloses wherein the facilitating of the transmitting of the multiple copies comprises: transmitting, by the network equipment as a first transmit source (Figure 14: 1410 “TRP” (first transmit source)) of the multiple transmit sources, a first copy (Figure 14: 1450 “Data Beams”) of the multiple copies of the packet to the user equipment (Figure 14: 1430 “WTRU”).

Regarding claims 3, 10 & 17, Xi further discloses wherein the facilitating of the transmitting of the multiple copies further comprises: coordinating, by the network equipment, scheduling of the transmitting (Figure 14: 1472 “Coordinated Beams”) the first copy of the packet with a transmission of a second copy of the packet (Figure 14: 1451 “Data Beams”) via a second transmit source (Figure 14: 1420 “TRP” (second transmit source)) to the user equipment (Figure 14: 1430 “WTRU”).

Regarding claims 4, 11 & 18, Xi also discloses wherein the transmitting of the first copy of the packet comprises transmitting an ultra-reliable low-latency communication transport block data transmission (Figure 14: 1450 “Data Beams” & Paragraph 78: ultra-reliable low-latency (URLLC) access).
Regarding claim 5, The combination of Xi, Yu and Wang teaches the method of claim 1. In addition, Yu discloses wherein the determining whether to indicate, to the user equipment, the employment of the packet duplication is based upon a scheduling decision (Figure 5 & Paragraph 118: base stations perform radio configuration and scheduling for communication with UEs). However, the combination of Xi and Yu fails to disclose explicitly the employment of the packet duplication by the network equipment. In a related field of endeavor, Wang discloses employment of the packet duplication by the network equipment (Figure 8: “Wireless Device”, “1st/2nd Network Unit/s” & “Transmission of Duplicated Packets, TDP”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s packet duplication to include packet duplication by the network equipment as in Wang. One of ordinary skill in the art would be motivated to do so to improve communication, Paragraph 6.
Regarding claims 6, The combination of Xi, Yu and Wang teaches the method of claim 1. Yu further discloses in response to determining to indicate, to the user equipment, packet duplication: facilitating, by the network equipment, transmitting, to the user equipment, an indication of the employment of the packet duplication (Figure 5: 530 “Indication(s)” & Paragraph 168: the base station indicates that the UE should duplicate packets as a default status). However, the combination of Xi and Yu fails to disclose explicitly the employment of the packet duplication by the network equipment. In a related field of endeavor, Wang discloses employment of the packet duplication by the network equipment (Figure 8: “Wireless Device”, “1st/2nd Network Unit/s” & “Transmission of Duplicated Packets, TDP”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s packet duplication to include packet duplication by the network equipment as in Wang. One of ordinary skill in the art would be motivated to do so to improve communication, Paragraph 6.

Regarding claims 12 & 19, The combination of Xi, Yu and Wang teaches the network of claim 8 and the CRM of claim 15. In addition, Xi discloses wherein the determining whether to indicate, to the user equipment, the employment of the duplication of packets is based on  whether the multiple transmit sources employ a same code rate for communicating the packet (Figure 14: 1472 “Coordinated Beams”, Paragraphs 109-110: same set of code bits & Paragraph 240: coordinated beams process includes functions and messages that facilitates multi-TRP coordinated transmissions). However, the combination of Xi and Yu fails to disclose explicitly the employment of the packet duplication by the network equipment. In a related field of endeavor, Wang discloses employment of the packet duplication by the network equipment (Figure 8: “Wireless Device”, “1st/2nd Network Unit/s” & “Transmission of Duplicated Packets, TDP”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s packet duplication to include packet duplication by the network equipment as in Wang. One of ordinary skill in the art would be motivated to do so to improve communication, Paragraph 6.

Regarding claims 13 & 20, The combination of Xi, Yu and Wang teaches the network of claim 8 and the CRM of claim 15. In addition, Yu discloses wherein the operations further comprise, in response to determining to indicate, to the user equipment, the employment of the duplication of packets, communicating, to the user equipment, the indication an explicit indication of the employment of the duplication of packets (Figure 5: 530 “Indication(s)” & Paragraph 168: the base station indicates that the UE should duplicate packets as a default status). However, the combination of Xi and Yu fails to disclose explicitly the employment of the packet duplication by the network equipment. In a related field of endeavor, Wang discloses employment of the packet duplication by the network equipment (Figure 8: “Wireless Device”, “1st/2nd Network Unit/s” & “Transmission of Duplicated Packets, TDP”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s packet duplication to include packet duplication by the network equipment as in Wang. One of ordinary skill in the art would be motivated to do so to improve communication, Paragraph 6.
Regarding claims 7 & 14, The combination of Xi, Yu and Wang teaches the method of claim 1 and the network of claim 8. In addition, Xi discloses wherein the network equipment comprises a first antenna panel as a first transmit source of the multiple transmit sources (Figure 14: 1410 “TRP” (first transmit source) & Paragraph 89: TRP includes one or more antenna panels) and a second antenna panel as a second transmit source of the multiple transmit sources (Figure 14: 1420 “TRP” (second transmit source) & Paragraph 89: TRP includes one or more antenna panels), and wherein facilitating the transmitting comprises facilitating transmitting a first copy of the packet via the first antenna panel (Figure 14: 1450 “Data Beams”), and facilitating transmitting a second copy of the packet via the second antenna panel (Figure 14: 1451 “Data Beams”).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633